Citation Nr: 0920271	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from September 1973 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appeal was later transferred to the 
RO in Waco, Texas.


FINDING OF FACT

The Veteran's hepatitis B is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in November 2004 and March 2006 and 
the claim was readjudicated in an August 2006 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  VA also has obtained a 
medical opinion concerning the contended causal relationship 
between the Veteran's hepatitis B and active service.  The 
Veteran's service representative contended in an April 2009 
Informal Hearing Presentation that the April 2006 VA 
examination was inadequate, as a proper nexus statement was 
not provided by the examiner.  The Board declines to obtain 
further medical examination or nexus opinion with respect to 
the Veteran's service connection claim.  As will be 
discussed, although there is a current diagnosis of hepatitis 
B, there is no indication that the disorder may be associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the absence of pathology in service, and 
the first suggestion of hepatitis B many years after active 
duty, relating current hepatitis B to service would certainly 
be speculative.  The Board notes that service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that he was should receive service 
connection for hepatitis B.  He claims that he was treated 
for hepatitis B in October 1973, while on active duty 
service.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The service treatment records show that in October 1973, the 
Veteran was admitted to a hospital with complaints of 
anorexia, malaise, nausea and vomiting.  It was noted that he 
was admitted with presumed hepatitis.  Lab tests were 
negative for hepatitis antigens.  The discharge examination 
was negative for any findings or treatment of hepatitis.    

Records from the Texas Department of Criminal Justice (TDCJ) 
dated in 1998 and 1999 show that the Veteran was diagnosed as 
having hepatitis B.  

In light of the Veteran's incarceration at the Department of 
Corrections during the course of the appeal, the RO sought a 
medical opinion from a VA examiner in April 2006.  The 
examiner indicated that the claims folder and medical records 
had been reviewed and provided a diagnosis of remote 
hepatitis B.  The examiner concluded that the nexus issue 
could not be resolved without resorting to mere speculation.   

In spite of the Veteran's diagnosis of hepatitis B, the 
evidence of record does not show that hepatitis B is related 
to any incident in service. The service medical records do 
not show treatment for hepatitis B in service.   In fact, the 
evidence shows that the Veteran was admitted with presumed 
hepatitis but diagnostic tests were negative for any findings 
of hepatitis.  Subsequent service medical records are 
negative for any findings or treatment of hepatitis B.  The 
medical evidence after service is devoid of any objective 
medical evidence of hepatitis B until 1998, approximately 25 
years after service. This lapse in time weighs against the 
Veteran's claim.  Additionally, there is no medical evidence 
of a nexus between the Veteran's military service and 
hepatitis B.  The only nexus opinion of record, that of the 
VA examiner, indicated that it would be speculative to say 
whether the Veteran's hepatitis B was related to his military 
service.  Service connection may not be based on speculation 
or remote possibility.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  There is no favorable medical opinion 
of record.  Accordingly, service connection for hepatitis B 
must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  


ORDER

Service connection for hepatitis B is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


